DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's arguments that “the Office Action further fails to explain why a rectification part would be relevant to the processes of an enema or introducing saline into the bladder. Therefore, the Office Action has failed to demonstrate any materially different process for which the claimed product could actually be used”, filed 11/8/2021, with respect to Inventions I & II have been fully considered and are persuasive.  The Election/Restrictions Requirement dated 9/15/2021 has been withdrawn. Accordingly, claims 1-14 are presently under consideration for examination.

Claim Objections
Claim 5 is objected to because of the following informalities: “the blood flow” in line 3 is suggested to be replaced with --a blood flow-- to provide antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steegers et al. (US 20120065569).
Regarding claim 1, Steegers discloses a catheter 11 (“elongated tubular body”, [0052]), Fig. 2a) extending in an axial direction for allowing passage of blood into a body (Fig. 2a; “blood and fluids”, Abstract & [0004]), comprising: 
	a blood feeding lumen 24 (“return lumen”, [0052]) extending in the axial direction (Fig. 2a); 
a blood feeding side hole 14 (“opening”, [0052]) communicating with a distal end of the blood feeding lumen 24 (Fig. 2a), wherein the blood feeding side hole 14 has a distal end and a proximal end (Fig. 1B); and 
a rectification part 18 (“ridges”, [0052]) that is disposed in the blood feeding lumen 24 at a position facing the blood feeding side hole 14 (Fig. 1) and rises in a direction intersecting with the axial direction (“raise/incline”, [0052]) at a position between the distal end and the proximal end of the blood feeding side hole 
Regarding claim 2, Steegers discloses wherein the rectification part 18 comprises: 
a first projection (see annotated Fig. 1B below); and 
a second projection (see annotated Fig. 1B below) provided on a proximal side of the first projection in the axial direction, 
wherein the first projection is laterally offset from the second projection with respect to the axial direction (see Annotated Fig. 1B below).

Annotated Fig. 1B

    PNG
    media_image1.png
    244
    593
    media_image1.png
    Greyscale
 


Regarding claim 4, Steegers discloses the blood feeding lumen 24 (“return lumen”, [0052]; Fig. 2a) has 
an inclined portion (“ramp-like”, [0033]) inclined from the blood feeding lumen 24 toward the blood feeding side hole 14, and 
wherein the rectification part 18 is disposed on the inclined portion (“cross sectional dimensions of the ridge may be such … that they vary over their length”, [0033]).
Regarding claim 5, Steegers discloses the rectification part 18 includes 
a guiding section (see Annotated Fig. 3c below) configured to deflect the blood flow out from the blood feeding lumen 24 laterally away from the axial direction (“blood flow … is systematically directed and guided … by means of the ridges 18, out of the return lumen 24”, [0058]).
Annotated Fig. 3c

    PNG
    media_image2.png
    464
    212
    media_image2.png
    Greyscale


Regarding claim 6, Steegers discloses 
a blood removing lumen 22 (“intake lumen”, [0052]; Fig. 2a) provided in parallel with the blood feeding lumen 24 (“return lumen”, [0052]; Fig. 2a); and 
a blood removing hole 12 (“opening”, [0052]; Fig. 2a) communicating with the blood removing lumen 22 (Fig. 2a).
Regarding claim 7, Steegers discloses a catheter 11 (“elongated tubular body”, [0052]), Fig. 2a) for feeding blood into a vessel (Fig. 2a; “blood and fluids”, Abstract & [0004]), comprising: 
a blood feeding lumen 24 (“return lumen”; [0052]) generally extending along an axial direction from a proximal end receiving oxygenated blood to a distal end ([0052]; Fig. 2a); 
a cylindrical connector body (Fig. 1C & 2b) having a blood feeding side hole 14 (“opening”; Fig. 1B & 1C) communicating with the distal end of the blood feeding lumen 24 (Fig. 2a), 
wherein the blood feeding side hole 14 has a distal end and a proximal end along the axial direction (Fig. 1B); and 
a rectification part 18 (“ridges”, [0052]) that is disposed in the blood feeding lumen 24 at a position facing the blood feeding side hole 14 (Fig. 1B) defining a deflection surface that is sloped with respect to the axial direction (“raise/incline”, [0052]) at a position between the distal end and the proximal end of the blood feeding side hole 14 (Fig. 1B).

Regarding claim 8, Steegers discloses the rectification part 18 (“ridges”; Fig. 1) comprises: 
a first projection (see Annotated Fig. 1B above); and 
a second projection (see Annotated Fig. 1B above) provided on a proximal side of the first projection in the axial direction (see Annotated Fig. 1B above), 
wherein the first projection is laterally offset from the second projection with respect to the axial direction (see Annotated Fig. 1B above).
Regarding claim 10, Steegers discloses at least one of the projections has a streamline shape (“conical shaped, semi-circle shaped … or wavelike”, [0036]).
Regarding claim 11, Steegers discloses a method of dispersing blood flow  from a catheter 11 (“elongated tubular body”, [0052]), Fig. 2a) feeding blood into a vessel (“method … comprises the steps of … inserting blood into … vessel”, [0043]), comprising the steps of: 
conveying oxygenated blood along a blood feeding lumen 24 (“return lumen”; [0052]) generally extending along an axial direction from a proximal end to a distal end ([0052]; Fig. 2a); 
conveying the blood through a blood feeding side hole 14 (Fig. 1B) in a cylindrical connector body (Fig. 1C & 2b) that communicates with the distal end of the blood feeding lumen 24 (Fig. 2a), 
wherein the blood feeding side hole 14 has a distal end and a proximal end along the axial direction (Fig. 1B); and 
dispersing the blood flow across the blood feeding side hole 14 by impinging on a rectification part 18 (“ridges”, [0052]) that is disposed in the blood feeding lumen 24 at a position facing the blood feeding side hole 14 (Fig. 1B) and that defines a deflection surface that is sloped with respect to the axial direction (“raise/incline”, [0052]) at a position between the distal end and the proximal end of the blood feeding side hole 14 (Fig. 1B). 
Regarding claim 12, Steegers discloses the rectification part 18 comprises: 
a first projection (see Annotated Fig. 1B above); and 
a second projection (see Annotated Fig. 1B above) provided on a proximal side of the first projection in the axial direction (see Annotated Fig. 1B above), wherein the first projection is laterally offset from the second projection with respect to the axial direction (see Annotated Fig. 1B above). 
Regarding claim 14, Steegers discloses at least one of the projections has a streamline shape (“conical shaped, semi-circle shaped … or wavelike”, [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steegers.


Regarding claim 3, Steegers does not explicitly disclose 
a pair of the second projections are provided at an identical position in the axial direction and are laterally offset from each other with respect to the axial direction; and 
wherein a gap is formed between the pair of second projections which is axially aligned with the first projection.
However, Steegers discloses that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]). Steegers further discloses that the projections may be provided at an identical position in the axial direction (“the more than one ridges may run parallel with respect to one another or not”, [0032]) “depending on the term of the catheterization, the vessel and blood flow characteristics” ([0035]). Furthermore, the duplication and rearrangement of parts have been held in the courts to be an obvious matter of design choice.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Steegers’ reference, to include a pair of the second projections provided at an identical position in the axial direction and are laterally offset from each other with respect to the axial direction; and wherein a gap is formed between the pair of second projections which is axially aligned with the first projection (see Annotated Fig. 3b below) for the purpose of providing the optimal blood flow characteristics suitable for the catheterization of the target vessel.

Annotated Fig. 3b

    PNG
    media_image3.png
    405
    237
    media_image3.png
    Greyscale


Regarding claim 9, Steegers does not explicitly disclose 
a third projection laterally offset from the second projection with respect to the axial direction; 
wherein a gap is formed between the second and third projections which is axially aligned with the first projection. 
However, Steegers discloses that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]). Steegers further discloses that the projections may be laterally offset or axially aligned (“the more than one ridges may run parallel with a third projection laterally offset from the second projection with respect to the axial direction; wherein a gap is formed between the second and third projections which is axially aligned with the first projection for the purpose of providing the ideal blood flow characteristics suitable for the catheterization of the target vessel, since the duplication and rearrangement of parts have been held to be an obvious matter of design choice to one of ordinary skill in the art.

Regarding claim 13, Steegers does not explicitly disclose the rectification part further comprises: 
a third projection laterally offset from the second projection with respect to the axial direction; 
wherein a gap is formed between the second and third projections which is axially aligned with the first projection.
However, Steegers discloses that it is preferred to have “between two and four” ([0021]) projections and that “the number of the ridges may be adapted to the particular use of the catheter, and may be adjusted to provide the desired enhanced and guided inflow/return of the blood” ([0021]). Steegers further discloses that the projections may be laterally offset or axially aligned (“the more than one ridges may run parallel with 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Steegers’ reference, to include a third projection laterally offset from the second projection with respect to the axial direction; wherein a gap is formed between the second and third projections which is axially aligned with the first projection for the purpose of providing the ideal blood flow characteristics suitable for the catheterization of the target vessel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shevgoor (US 20110130745) – directed to having projections disposed on the inner wall surface of the diffuser hole configured to improve fluid flow break up and to provide for safer and more efficient rapid blood infusion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, off every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785